Colt, J.
At the time when the petition for partition was presented to the probate court, Nathaniel Green, under whom the tenant claims title as heir at law or devisee, was owner of the undivided interest which his wife, as heir at law of parties whose estate was then in course of settlement, had previously devised, and which, by the final decree of the probate court upon said petition, was assigned to her in severalty. Nathaniel Green, notwithstanding his title, joined in said petition, alleging that he and his wife were interested in the estate in her right; that the respective shares and proportions thereof were not in dispute or uncertain, and that the petitioners were the owners of said estate, and all the persons interested therein. The return of the commissioners appointed to make partition was assented to by all the parties to it in writing, said Green signing for himself *28and as attorney for Phebe Green; and it was duly decreed by the probate court “ that said report be accepted and the partition confirmed and established, and the premises be assigned as described and set off to the several parties therein named.”
The question is, whether the proceedings of the probate court are conclusive evidence of the title of Phebe Green, against one claiming title under a party to said proceedings; and we cannot doubt that they are.
By Gen. Sts. c. 136, §§ 48-65, jurisdiction is conferred upon the probate court to make partition of the real estate of any deceased person whose estate is in course of settlement before it, with ample provision for the protection of the rights of all parties. The partition, when finally confirmed, is declared “ conclusive on all the heirs and devisees of the deceased, and all persons claiming under them; and all other persons interested in the premises who appeared and answered in the case, or assented to the proposed partition as before provided, and on every person so interested on whom notice was served.” § 64. These provisions are substantially the same as those contained in' Rev. Sts. e. 103, and are to be construed in connection with the important changes there introduced in regard to the law of real property, as it respects both rights and remedies. In Marshall v. Crehore, 13 Met. 467, Chief Justice Shaw says that the general tenor of this chapter indicates that it was intended to make this proceeding by petition for partition to a much greater extent than formerly an adversary proceeding to try and decide controverted questions of title, and make it to a much greater extent binding and conclusive, upon parties and privies, and this not as to possession only, but as to title. And the commissioners, in their notes on the same chapter, say that “ a partition which binds the right of possession would, under this change in the law of real actions, bind the right of property also.” These remarks have more particular reference to petitions for partition in the common law courts but are equally applicable to such proceedings coming within the probate jurisdiction. There is no reason why a decree of partition in the probate court should be any less conclusive upon *29the parties to it than a judgment in a real action. To permit one claiming under a party to such partition again to litigate the title would manifestly violate the maxim which declares that public interest requires an end to litigation. And the provisions of the statute for this object are equally reasonable and plain.
It appears that Nathaniel Green, in the proceedings for partition, made deliberate admissions upon the record inconsistent with the title which the tenant now claims he had at that time. Such admissions, made in the course of a judicial proceeding, may well be held conclusive on Green and those claiming under him, by way of estoppel.

Exceptions overruled.